Citation Nr: 1705149	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  09-25 303	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to October 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran filed his notice of disagreement (NOD) with that determination in September 2008 and received a statement of the case (SOC) in June 2009.  In July 2009, the Veteran filed his substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In March 2012, the Veteran testified at a travel board hearing at the RO and a transcript of this hearing has been associated with the claims file.  The Board issued a decision denying the appeal in June 2012.  In June 2012, the Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court), which issued a memorandum decision in November 2013 setting aside and remanding the June 2012 Board decision.  In August 2014, the Board remanded the case for additional development.  In September 2016, the Veteran testified at a second hearing and a transcript of this hearing has been associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is also an electronic Virtual VA paperless claims file.  All documents in both databases have been reviewed in their entirety by the Board. 

The issue of entitlement to service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The RO denied service connection for bilateral pes planus in February 2004 and the Veteran did not appeal.

2.  Evidence submitted since then relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of doing so. 


CONCLUSIONS OF LAW

1.  The February 2004 RO decision that denied entitlement to service connection for bilateral pes planus was final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen a claim for service connection for bilateral pes planus.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

As a preliminary matter, the Board notes that the Veteran previously contended that VA failed in its duty to assist by not adequately complying with 38 C.F.R. § 3.3103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) during his original hearing.  See Appellant's Brief, 13 (June 5, 2012) (VBMS).  However, the Board remedied this deficiency by remanding the claim for an additional hearing.  See BVA Remand, 4 (Aug. 28, 2014) (VBMS).  Whereas there are no longer any contrary contentions in this regard, the Board finds that VA has substantially complied with all prior remand directives and also met all statutory and regulatory notice and duty to assist provisions.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board has thoroughly reviewed all the evidence of record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Finally, in analyzing any claims made by the Veteran, the Board has an obligation to provide him with the "benefit of the doubt" on any questions material to these decisions for which there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

New and material evidence

By way of an August 2003 rating decision, the RO denied service connection for bilateral pes planus.  See Rating Decision, 1 (Aug. 7, 2003) (VBMS).  A February 2004 RO decision denied service connection for bilateral pes planus on a de novo basis.  See Rating Decision, 1 (Feb. 24, 2004) (VBMS).  In June 2004, the Veteran submitted a notice of disagreement as to the August 2003 and February 2004 rating decisions.  See Notice of Disagreement, 4 (July 8, 2004) (VBMS).  Although the Veteran was issued a statement of the case in December 2004, he did not submit a substantive appeal.  See Statement of the Case, 3 (Dec. 29, 2004) (VBMS).  Therefore, these decisions were not appealed and are considered final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.302, 20.1103.

In order to reopen a finally disallowed claim, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; see also 38 C.F.R. § 3.156.  Evidence added to the claims file since the previous denial includes a private medical opinion regarding the question of aggravation, and suggesting there was an increase in severity of the disability during service.  See Private Treatment Records, 1 (Feb. 9, 2015) (VBMS).  This evidence is new because it was not considered by the agency decision maker.  The evidence is material because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  As the evidence received since the February 2004 denial includes new and material evidence, the criteria to reopen this claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


ORDER

The petition to reopen a service connection claim for bilateral pes planus is granted.


REMAND

In light of reopening a service connection claim for bilateral pes planus, the Board finds that further development is warranted.  

In January 2011, VA provided the Veteran with an examination to address the Veteran's pes planus.  The examiner indicated the Veteran's pes planus was congenital/developmental and had not been aggravated by service.  In February 2015, the Veteran submitted a private opinion, which noted that his "involvement in the military did not cause his flat feet . . . but his being in boots and performing physical activity in the milit[ary] would have exacerbated his symptoms and pathology."  See Private Treatment Records, 1 (Feb. 9, 2015) (VBMS).  The apparent contradiction in these opinions should be addressed.  Consequently, the Board needs additional medical evidence to fairly adjudicate the Veteran's claim.  See Nieves-Rodriguez v. Peake 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); see also Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) ("temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service . . .'").

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran a VA examination of his feet.

Following a review of the record and the performance of any necessary diagnostic tests, the examiner should identify any foot disabilities present.

a) With respect to any pes planus, the examiner should indicate whether it is a congenital condition, and if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's active duty service aggravated the disability.  The examiner is advised that temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation.

If the examiner determines that the Veteran's active duty service aggravated the disability, the examiner should make a specific finding as to whether the increase in disability is due to the natural progression of the disease.

b) With respect to any other foot disability found to be present the examiner should indicate whether any have a nexus with service, including any foot complaints noted therein, and/or whether any are caused or aggravated by pes planus.   

A clear and complete rationale should be provided for all opinions expressed.  In this regard, a discussion of the natural progression of pes planus would be useful. 

2.  After the above development is completed, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals













Department of Veterans Affairs


